              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA             :   Crim. No. 1:03-cr-251
                                     :
                                     :
                v.                   :
                                     :
                                     :
MICHAEL MCKINNON                     :   Judge Sylvia H. Rambo

                               ORDER
     For the reasons set forth in the accompanying memorandum of law, IT IS

HEREBY ORDERED that the Motion for a Resentencing Hearing (Doc. 768) is

DENIED.

                                             s/Sylvia H. Rambo
                                             s/Sylvia H. Rambo
                                             United States District Judge

Dated: March 30, 2020
